DETAILED ACTION
Claims 1-25 were filed with the application dated 03/25/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Figures 3, 4A, and 4B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the seal groove" in line 15  There is insufficient antecedent basis for this limitation in the claim.  It is not clear if the “seal groove” refers to a groove for the annular gasket of line 3, or if the seal groove refers to something related to the first metallic seal surface, or something different.  For purposes of examination, it will be construed that the seal groove refers to the annular gasket.  The examiner suggests amending claim 1, line 3 to state: “an annular gasket within a seal groove”.
With regard to claim 13, the phrase “further comprising a seal groove” renders the claim indefinite.  Claim 1 already recites “the seal groove”.  It is not clear if the seal groove of claim 13 is the same as or different from that of claim 1, line 15.  For purposes of examination, claim 13 is construed to disclose that the seal groove is the same as that of claim 1.  The examiner suggests amending claim 1 as suggested above and deleting claim 13.
Claims 2-13 are also rejected for being dependent upon claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 12-25 (as far as they are definite) are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 20080019851 (hereinafter “Hopkins 851”) in view of U.S. Pat. Pub. No. 20030122376 (hereinafter “Hopkins 376”).
With regard to claim 1, Hopkins 851 discloses a check valve assembly (Fig. 2) for use with a liquid jet cutting system (“abrasive waterjet cutting head” para [0023]), the check valve assembly comprising: an annular gasket (shown, not labeled in Fig. 2; see annotated Fig. 2); a check valve body (14) at least partially surrounded by the annular gasket (see Fig. 2), the check valve body (14) having; a central axis (see annotated Fig. 2); a high-pressure fluid inlet (see annotated Fig. 2) on a first end (right end of 14) of the check valve body (14), the high- pressure fluid inlet (see annotated Fig. 2) configured to receive high-pressure fluid from a high-pressure fluid chamber (13; see annotated Fig. 2) upstream of the high-pressure fluid inlet (see annotated Fig. 2); a high-pressure outlet (see annotated Fig. 2) on a second end (left end of 14) of the check valve body and positioned along the central axis (claim only broadly requires “along the central axis”.  (the specification does not provide a special definition of “along”.  Along has been defined as “in a line next to something long”.  Therefore, the outlet is in a line (i.e., extending in a line next to the central axis) (additionally, the entire opening of 14 at the second end/high pressure outlet end is on a portion of the central axis); a high-pressure fluid channel (see annotated Fig. 2)  extending through the check valve body (14) between the high-pressure fluid inlet and the high-pressure fluid outlet (see annotated Fig. 2); a first seal surface (see annotated Fig. 2) on an outer surface of the check valve body (14) between the seal groove (see annotated Fig. 2) and the first end (right end of 14) of the check valve body (14), the first seal surface (see annotated Fig. 2) shaped to engage an endcap (38) of the liquid jet cutting system to form a first seal (see annotated Fig. 2); an annular low-pressure fluid chamber (see annotated Fig. 2) surrounding a portion of the check valve body (14) and defined at least in part by the annular gasket (see annotated Fig. 2), the check valve body (14), the first seal (see annotated Fig. 2), and the endcap (38); a low-pressure fluid channel (see annotated Fig. 2)  extending through a portion of the check valve body (14) and radially spaced from the high-pressure channel with respect to the central axis (see annotated Fig. 2), the low-pressure fluid (see annotated Fig. 2) channel fluidly connecting the high-pressure fluid chamber (13) with the low-pressure chamber (see annotated Fig. 2); and a check valve (16) positioned between the low-pressure fluid channel and the high-pressure fluid chamber (see annotated Fig. 2). 
 
 
    PNG
    media_image1.png
    953
    1394
    media_image1.png
    Greyscale

 
Hopkins 851 discloses all the claimed features with the exception of disclosing that the first seal surface is metallic.  Hopkins 851 is silent as to the material of the valve body (14).  
Hopkins 376 teaches that it is known in the art to provide a check valve body and endcap/body for ultrahigh pressure fluid applications, similar to that of Hopkins 851.  Hopkins 376 teachings that is known to modify the seal surface of the check valve body (and contacting body – the endcap) to be manufactured from like materials, such as stainless steel (see para [0020]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make the check valve body (and contacting body) of Hopkins 851 out of any suitable material, such as stainless steel as taught by Hopkins 376, since it has been to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (See MPEP 2144.07).
With regard to claim 2, Hopkins 851 (as modified above) discloses a second metallic seal surface (see annotated Fig. 2; as modified above, the check valve body is metallic – stainless steel) on the outer surface of the check valve body (14) between the first metallic seal (indicated as “first seal surface” in annotated Fig. 2) and the first end (right end) of the check valve body (14), the second metallic seal surface shaped to engage a cylinder (11) of the liquid jet cutting system to form a second seal (see annotated Fig. 2).  
With regard to claim 3, the combination discloses that the check valve body (14) comprises stainless steel (as modified by Hopkins 376 above; see para [0020]).  
With regard to claim 4, Hopkins 851 (as modified above) appears to disclose that the annular gasket is an O- ring.  However, there is no explicit disclosure in Hopkins 851 that the gasket is an O-ring.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to utilize any suitable gasket, such as an O-ring, in place of the gasket shown in Hopkins 851, since the seals are known equivalents and the use of which would be known to one of ordinary skill in the art.
With regard to claim 5, Hopkins 851 (as modified above) discloses that the low-pressure fluid channel (see annotated Fig. 2) includes a first channel portion extending into the check valve body from the low-pressure chamber in a direction perpendicular to the central axis, and a second channel portion extending from the first channel portion to the high-pressure fluid chamber in a direction parallel to the central axis (low pressure channel shown in Fig. 2 is L shaped and has a perpendicular section from low pressure fluid chamber and a parallel section).  
With regard to claim 6, Hopkins 851 discloses that the entire high-pressure fluid channel (see annotated Fig. 2) extends along the central axis (see annotated Fig. 2).  
With regard to claim 7, Hopkins 851 discloses that the first metallic seal surface has a frustoconical shape (as shown in Fig. 2). 
Hopkins 851 discloses all the claimed features with the exception of explicitly disclosing that the first metallic seal surface has an angle between 35 degrees and 55 degrees with respect to the central axis.  
Hopkins 851, from Figure 2, appears to disclose that the angle is between 35 and 55 degrees, but it is not clear.
Hopkins 376 teaches that it is known in the art to modify the contact angles of respective parts of an assembly of a check valve body and adjacent body/endcap to minimize relative movement, and for the angle to be between 40 and 68 degrees, such as an angle of 54 degrees (para [0025]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize any suitable angle for the first metallic seal of Hopkins 821, such as an angle between 35 and 55 degrees or 54 degrees, such as taught by Hopkins 376, for the purpose of minimizing relative movement, such as taught by Hopkins 376 (para [0025]).  
With regard to claim 8, Hopkins 851 (as modified above) discloses all the claimed features with the exception of disclosing a maximum diameter of the first metallic seal surface is less than 1.5 inches.  Hopkins 851 is silent as to the diameter.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the maximum diameter of the first metallic seal surface of Hopkins 851 to be any suitable diameter, such as 1.5 inches as an engineering expedient for the purpose of providing a seal surface that fits within a desired high pressure system, cylinder and end cap and, and because a change in size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)) (see MPEP 2144.04). 
With regard to claim 9, Hopkins 851 discloses the high pressure inlet along the central axis (see annotated Fig. 2).  However, Hopkins 851 does not explicitly show the high pressure inlet lies on the central axis.
Hopkins 376 teaches that it is known in the art to modify a check valve body for a high pressure system similar to Hopkins 851 to include the high pressure inlet lie on the central axis as shown in Fig 1 (see annotated Fig. 1). 

    PNG
    media_image2.png
    530
    1198
    media_image2.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to shift the location of the high pressure inlet (and channel and outlet) of Hopkins 851 so that it lies on the central axis, such as taught by Hopkins 376 as an engineering expedient in order to arrange the inlets/outlets in positions to allow for easier installation in a system (see MPEP 2144.04).
With regard to claim 10, Hopkins 851 (as modified above) discloses that the first metallic seal surface (see annotated Fig. 2) is tapered such that a diameter of the first metallic seal surface increases in a direction away from the low-pressure fluid chamber (see annotated Fig. 2), and wherein the second metallic seal surface is tapered such that a diameter of the second metallic seal surface decreases in a direction away from the low-pressure fluid chamber (see annotated Fig. 2).  
With regard to claim 12, Hopkins 851 discloses comprising a check valve screw hole (screw hole shown at opening of high pressure inlet, Fig. 2) at the first end (right end) of the check valve body (14), wherein the check valve screw hole, the high- pressure fluid channel, the central axis, and at least a portion of the low-pressure fluid channel are co-planar (as shown in Fig. 2).  
With regard to claim 13, Hopkins 851 discloses a seal groove shaped to receive the annular gasket (groove shown in 14 that is holding the gasket, and see annotated Fig. 2).  
With regard to claim 14, Hopkins 851 discloses a check valve body (14) for use with a liquid jet cutting system (“abrasive waterjet cutting head” para [0023]), the check valve body (14) comprising: a first end (left end); a longitudinal axis (see “Claim 14” annotated Fig. 2); a second end opposite the first end (see “Claim 14” annotated Fig. 2) along the longitudinal axis; a first body portion between the first end and the second end (see “Claim 14” annotated Fig. 2), the first body portion having a first diameter (D1) and extending through an aperture of an endcap (38) of the liquid jet cutting system (see “Claim 14” annotated Fig. 2); a circumferential seal groove (see “Claim 14” annotated Fig. 2) in an outer surface of the check valve body (14), the seal groove shaped to retain a mechanical gasket (see “Claim 14” annotated Fig. 2); an annular load-bearing portion (see “Claim 14” annotated Fig. 2) between the first body portion and the second end (right end), the annular load-bearing portion having a second diameter (D2) that is greater than the first diameter (see “Claim 14” annotated Fig. 2), the annular load-bearing portion having an annular seal surface (see “Claim 14” annotated Fig. 2), wherein a diameter of the annular seal surface increases in a direction away from the first end (left end) of the check valve body (14) (see “Claim 14” annotated Fig. 2), and wherein the annular seal surface is shaped to contact the endcap (38) to form an annular seal (see “Claim 14” annotated Fig. 2); a high-pressure fluid conduit at least partially defined by the check valve body (14) and disposed along the longitudinal axis (see “Claim 14” annotated Fig. 2), the high-pressure fluid conduit fluidly connecting the first end and the second end (see “Claim 14” annotated Fig. 2) and having a third diameter (D3); and a low-pressure fluid conduit (see “Claim 14” annotated Fig. 2)at least partially defined by the check valve body (14) and radially spaced from the high-pressure fluid conduit with respect to the longitudinal axis (see “Claim 14” annotated Fig. 2), the low-pressure conduit fluidly connecting an interior surface of the aperture of the endcap (38) with the second end (right end) of the check valve body (14) (see “Claim 14” annotated Fig. 2).

 
    PNG
    media_image3.png
    934
    1171
    media_image3.png
    Greyscale

  
Hopkins 851 discloses all the claimed features with the exception of disclosing that the first seal surface is metallic, and a metal-to-metal seal with the endcap.  Hopkins 851 is silent as to the material of the valve body (14).  
Hopkins 376 teaches that it is known in the art to provide a check valve body and endcap/body for ultrahigh pressure fluid applications, similar to that of Hopkins 851.  Hopkins 376 teachings that is known to modify the seal surface of the check valve body and contacting body/the endcap to be manufactured from like materials, such as stainless steel (see para [0020]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make the check valve body and endcap of Hopkins 851 out of any suitable material, such as stainless steel as taught by Hopkins 376, since it has been to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (See MPEP 2144.07).  This material change would form the annular metal-to-metal seal.
Hopkins 851 discloses all the claimed features with the exception of disclosing wherein a ratio of the second diameter (D2) to the third diameter (D3) is less than 17:1.  Hopkins 851 is silent as to the particular diameters and relative ratios.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the sizes of the second and third diameters to be any suitable size, such as to form a ratio of 17:1 as an engineering expedient for the purpose of providing a check valve body with overall dimensions for the desired cylinder and end cap and to produce a desired fluid flow, and because a change in size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  The Federal Circuit has also held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)) (see MPEP 2144.04). 
With regard to claim 15, Hopkins 851 discloses that the low-pressure fluid conduit (see “CLAIM 14” annotated Fig. 2) is annular and is defined by the mechanical gasket, the endcap (38), the check valve body (14), and the annular metal-to-metal seal (“annular seal surface” in annotated Fig. 2) (see “CLAIM 14” annotated Fig. 2).  
With regard to claim 16, Hopkins 851 discloses all the claimed features with the exception of explicitly disclosing that the annular metallic seal surface has an angle between 35 degrees and 55 degrees with respect to the longitudinal axis.  
Hopkins 851, from Figure 2, appears to disclose that the angle is between 35 and 55 degrees, but it is not clear.
Hopkins 376 teaches that it is known in the art to modify the contact angles of respective parts of an assembly of a check valve body and adjacent body/endcap to minimize relative movement, and for the angle to be between 40 and 68 degrees, such as an angle of 54 degrees (para [0025]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize any suitable angle for the first metallic seal of Hopkins 821, such as an angle between 35 and 55 degrees or 54 degrees, such as taught by Hopkins 376, for the purpose of minimizing relative movement, such as taught by Hopkins 376 (para [0025]).  
With regard to claim 17, Hopkins 851 (as modified by Hopkins 376 above for claim 16) discloses that the angle is 45 degrees (see para 0025] of Hopkins 376). 
With regard to claim 18, Hopkins 851 (as modified above) appears to disclose that the annular gasket is an O-ring.  However, there is no explicit disclosure in Hopkins 851 that the gasket is an O-ring.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to utilize any suitable gasket, such as an O-ring, in place of the gasket shown in Hopkins 851, since the seals are known equivalents and the use of which would be known to one of ordinary skill in the art.
With regard to claim 19, Hopkins 851 (as modified above) discloses all the claimed features with the exception of disclosing a maximum diameter of the first metallic seal surface is less than 1.5 inches.  Hopkins 851 is silent as to the diameter.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the maximum diameter of the first metallic seal surface of Hopkins 851 to be any suitable diameter, such as 1.5 inches as an engineering expedient for the purpose of providing a seal surface that fits within a desired high pressure system, cylinder and end cap and, and because a change in size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)) (see MPEP 2144.04). 
With regard to claim 20, Hopkins 851 discloses a check valve assembly (Fig. 2) for use with a liquid jet cutting system (“abrasive waterjet cutting head” para [0023]), the check valve assembly comprising: a check valve body (14) having a first end (left end); a longitudinal axis (see “Claim 14” annotated Fig. 2); a second end (right end) opposite the first end along the longitudinal axis; an elongate body portion (“1st body portion” in annotated Fig. 2) extending along a portion of the check valve body (14), the elongate body portion having an annular gasket channel (“seal groove”) (see “Claim 14” annotated Fig. 2) extending around a circumference of the elongate body portion and configured to receive an annular mechanical gasket (see “Claim 14” annotated Fig. 2); a first mating surface (“annular seal surface”) (see “Claim 14” annotated Fig. 2) extending radially outward from the elongate body between the annular gasket channel and the second end (right end) (see “Claim 14” annotated Fig. 2), the first mating surface being tapered such that a diameter of the first mating surface increases toward the second end (right end) (see “Claim 14” annotated Fig. 2); a high-pressure fluid channel (see “Claim 14” annotated Fig. 2) extending through the valve body (14) from the first end (left end) to the second end (right end); an annular low-pressure fluid channel ( at arrow for “end cap aperture” see “Claim 14” annotated Fig. 2) surrounding a portion of the elongate body portion between the annular gasket channel and the metallic mating surface (see “Claim 14” annotated Fig. 2); and a low-pressure fluid channel (see “Claim 14” annotated Fig. 2) extending from the annular low-pressure fluid channel to the second end (see “Claim 14” annotated Fig. 2); and an endcap (38) surrounding a portion of the check valve body (14) including the annular gasket channel and at least a portion of the first mating surface (see “Claim 14” annotated Fig. 2), the endcap (38) having an inner annular surface configured to form a seal with the mechanical gasket (surface of 38 contacting gasket; see “Claim 14” annotated Fig. 2); and a second mating surface (surface of 38 contacting first mating surface at “annular seal surface” in annotated Fig. 2) shaped to mate with the first mating surface to form a seal, wherein the entire seal is tapered such that a diameter of the seal increases toward the second end (right end) of the check valve body (see “Claim 14” annotated Fig. 2).  
Hopkins 851 discloses all the claimed features with the exception of disclosing that the first seal surface is metallic, and a metal-to-metal seal with the endcap.  Hopkins 851 is silent as to the material of the valve body (14).  
Hopkins 376 teaches that it is known in the art to provide a check valve body and endcap/body for ultrahigh pressure fluid applications, similar to that of Hopkins 851.  Hopkins 376 teachings that is known to modify the seal surface of the check valve body and contacting body/the endcap to be manufactured from like materials, such as stainless steel (see para [0020]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make the check valve body and endcap of Hopkins 851 out of any suitable material, such as stainless steel as taught by Hopkins 376, since it has been to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (See MPEP 2144.07).  This material change would form the annular metal-to-metal seal.
With regard to claim 21, Hopkins 851 discloses that an outermost edge of the metal-to-metal seal is located at an outermost edge of the first metallic mating surface, as measured perpendicular to the longitudinal axis of the check valve body (see “Claim 14” annotated Fig. 2) .  
With regard to claim 22, Hopkins 851 discloses that the outermost edge of the metal-to-metal seal is located at an outermost edge of the second metallic mating surface, as measured perpendicular to the longitudinal axis of the check valve body (as can be seen in Fig. 2; the outermost end of each tapered surface at the metal to metal seal is at respective outermost edges).  
With regard to claim 23, Hopkins 851 discloses that an outermost edge of the metal-to-metal seal is at a same distance from the longitudinal axis (see “Claim 14” annotated Fig. 2) as a maximum radial width of the check valve body as measured perpendicular to the longitudinal axis of the check valve body (see annotated Fig. 2).  
With regard to claim 24, Hopkins 851 discloses that the check valve body (14) further comprises a weep hole (shown in “Claim 14” annotated Fig. 2) positioned between the first end (left end) of the check valve body (14) and the annular gasket channel (“seal groove with gasket” in “Claim 14” annotated Fig. 2), the weep hole in communication with atmosphere (weep hole is shown open to exterior, which is atmosphere) and with a seal (see “Claim 14” annotated Fig. 2) in a check valve chamber (chamber holding “seal”) downstream of the high-pressure fluid channel (see “Claim 14” annotated Fig. 2).  
With regard to claim 25, Hopkins 851 discloses all the claimed features with the exception of explicitly disclosing that the first metallic mating surface has an angle 45 degrees with respect to the longitudinal axis.  
Hopkins 851, from Figure 2, appears to disclose that the angle is about 45 degrees, but it is not clear.
Hopkins 376 teaches that it is known in the art to modify the contact angles of respective parts of an assembly of a check valve body and adjacent body/endcap to minimize relative movement, and for the angle to be between 40 and 68 degrees (para [0025]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize any suitable angle for the first metallic seal of Hopkins 821, such as an angle between 35 and 55 degrees or 45 degrees, such as taught by Hopkins 376, for the purpose of minimizing relative movement, such as taught by Hopkins 376 (para [0025]).  
 
Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious “at least a portion of the check valve screw hole overlaps a spacer between the high-pressure fluid chamber and the first end of the check valve body in a direction perpendicular to the central axis” (claim 11) in combination with the other limitations set forth in the independent claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Pat. No. 9,309,873 discloses a check valve body with a high pressure outlet on a longitudinal axis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219. The examiner can normally be reached Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA CAHILL/Primary Examiner, Art Unit 3753